 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     RAYSHAWN WRAY
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
                                                       Case No.: 2:18-cr-024 TLN
11
     UNITED STATES OF AMERICA,
12
                   Plaintiff,                          ORDER TO CONTINUE SENTENCING
13                                                     HEARING AND MODIFY PRE-SENTENCE
14   vs.                                               REPORT DEADLINES

15   RAYSHAWN WRAY,
16                                                     Court:      Hon. Troy L. Nunley
                   Defendant.
17                                                     Date:      April 30, 2020
                                                       Time:      9:30 a.m.
18

19

20

21

22
            The parties to this action, Plaintiff United States of America by and through Assistant
23

24   U.S. Attorney Timothy Delgado and Attorney Todd D. Leras on behalf of Defendant Rayshawn

25   Wray, submit this request to continue the date presently set for Judgment and Sentencing in the
26
     above-referenced matter from March 19, 2020 to April 30, 2020.
27   ORDER CONTINUING
     SENTENCING HEARING AND
28   MODIFYING PSR SCHEDULE
 1          Defense counsel requests the continuance because he needs additional time to prepare for
 2
     the sentencing hearing. This preparation time includes completing sentencing mitigation
 3
     investigation. Mr. Wray and his family live in the area surrounding Victorville, California, a
 4
     driving distance of about six hours from Sacramento. The investigation is needed to address
 5

 6   relevant sentencing factors under 18 U.S.C. § 3553(a) as expressly permitted by the terms of Mr.

 7   Wray’s Plea Agreement.
 8
            The government does not object to the requested continuance and the assigned probation
 9
     officer has confirmed his availability on the requested date. Mr. Wray’s probation interview and
10
     the draft Pre-Sentence Investigation Report have been prepared. There is therefore a limited
11

12   adjustment of the previously-set disclosure schedule as follows:

13          1. Informal Objections to Draft Pre-Sentence Report: March 26, 2020;
14
            2. Final Pre-Sentence Report Date: April 9, 2020;
15
            3. Motion for Correction Date: April 16, 2020; and
16
            4. Reply Date: April 23, 2020.
17

18          This request follows a guilty plea so an exclusion of time pursuant to the Speedy Trial

19   Act is not required. Assistant U.S. Attorney Timothy Delgado has reviewed this proposed order
20
     and authorized Todd D. Leras via email to sign it on his behalf.
21
     DATED: February 28, 2020
22                                                By      /s/ Todd D. Leras for
                                                                 TIMOTHY H. DELGADO
23
                                                                 Assistant United States Attorney
24
     DATED: February 28, 2020                     By      /s/ Todd D. Leras
25                                                               TODD D. LERAS
                                                                 Attorney for Defendant
26
                                                                 RAYSHAWN WRAY
27   ORDER CONTINUING
     SENTENCING HEARING AND
28   MODIFYING PSR SCHEDULE
 1                                              ORDER
 2
            The Judgment and Sentencing Hearing in this matter is continued to April 30, 2020, at
 3
     9:30 a.m. The Court adopts the modified Pre-Sentence Investigation Report deadline proposed
 4
     by the parties.
 5

 6          IT IS SO ORDERED.

 7

 8
     DATED: March 4, 2020
 9                                                         Troy L. Nunley
                                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   ORDER CONTINUING
     SENTENCING HEARING AND
28   MODIFYING PSR SCHEDULE
